Citation Nr: 1819480	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to April 7, 2017, and thereafter, an evaluation in excess of 30 percent for disability due to right heel spur (currently identified as fibromatosis). 

2.  Entitlement to an initial compensable evaluation prior to April 7, 2017, and thereafter, an evaluation in excess of 30 percent for disability due to left heel spur (currently identified as fibromatosis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1992 to March 2012. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs, Regional Office, located in Roanoke, Virginia (RO), which in pertinent part, awarded service connection for left and right heel spur disabilities and assigned noncompensable evaluations.  The Veteran appealed the initial assigned evaluations. 

In an April 2017 rating decision, the RO increased the assigned evaluation for each foot to 30 percent, effective from April 7, 2017.  The Veteran stated that she seeks earlier effective dates for the assigned 30 percent ratings as well as continues to seek increased ratings for her disabilities.  See May 2017 statement in support of the case.  As these increases did not satisfy the appeals in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2017, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.   Following the Board hearing, the Veteran submitted additional private medical records along with a waiver of initial consideration.  The Board may proceed with adjudication of these claims. 


FINDINGS OF FACT

1.  The competent medical evidence of records demonstrates that the Veteran's right and left foot disabilities has been manifested by plantar fibromatosis as opposed heel spur. 

2.  For the period prior to April 2017, the Veteran's disability affecting each foot was manifested by palpable fibromas measuring at least 2 cm or more in size that resulted in constant pain and tenderness, aggravated by weight bearing activities, to include prolonged walking, standing, and running, required custom orthotics without much pain relief, and that more closely approximated "severe" disability.

3.  At no point during the pendency of the appeal has either of the service-connected right or left foot disability been manifested by symptoms that more closely approximate actual loss of use of foot. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but not higher, for right plantar fibromatosis disability prior to April 7, 2017 are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5015, 5284 (2017).

2.  The criteria for a 30 percent, but no higher, rating for left plantar fibromatosis disability prior to April 7, 2017 are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5015, 5284 (2017).

3.  The criteria for a rating in excess of 30 percent for right plantar fibromatosis disability since April 7, 2017 are not met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5015, 5284 (2017).

4.  The criteria for a rating in excess of 30 percent for left plantar fibromatosis disability since April 7, 2017 are not met or approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5015, 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

These matters arise following the grants of service connection for left and right foot disabilities and the assignment of initial ratings.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007);Dingess, 19 Vet. App. at 490-9.  Nonetheless, the statement of the case reflects notice of the criteria for higher ratings for the service-connected foot disabilities. 

VA has satisfied its duty to assist the Veteran.  VA has obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  The Veteran was afforded a November 2011 pre-discharge VA examination and an April 2017 VA foot examination.   The Board has considered the Veteran's assertion that the November 2011 VA examination was inadequate as her feet were not fully evaluated by the examiner at that time.  While the 2011 VA general medical examination report is not as detailed as the subsequent 2017 VA foot examination, it does contain findings pertaining to the Veteran's reported medical history and clinical evaluation of her feet that the Board will consider in conjunction with other contemporaneous medical evidence.  

The Veteran has not asserted that her disability has worsened since she was last evaluated by VA in 2017 or identified any outstanding evidence that could be obtained to substantiate her claim.  The Board finds that it may proceed with adjudication of the claim.  Accordingly, the Board will address the merits of the claims.

2.  Increased Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In a September 2012 rating decision, the RO awarded service connection for the Veteran's right and left heel spurs (claimed as fibromatosis) and assigned each a noncompensable rating under Diagnostic Code 5284, which references other foot injuries.  See 38 C.F.R. § 4.71a (2017).  By the way of an April 2017 rating decision, the RO reclassified the Veteran's disabilities under Diagnostic Code 5015-5284, and assigned each foot a 30 percent rating, effective from April 7, 2017.  

Diagnostic Code 5015 references new, benign, growths, and is evaluated based on limitation of motion of the affected area.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5284, other foot injuries are rated as 10 percent disabling when moderate, as 20 percent disabling when moderately severe, and as 30 percent disabling when severe.  38 C.F.R. § 4.71a.  With actual loss of use of the foot, a 40 percent rating is assigned.  Id.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2017).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in reaching a rating decision.  38 C.F.R. §§ 4.2, 4.6.

The Board notes, that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran asserts that her left and right foot disabilities have been severe throughout the pendency of the claim, and she contends that earlier effective dates for the assigned 30 percents are warranted.  See October 2017 Board hearing transcript.  

The Veteran filed her claim for service connection for right and left foot fibromatosis prior to her separation from service.  A review of her service treatment records shows that she was assessed with bilateral plantar fascial fibromatosis in May 2011 based on her complaints of bilateral foot and arch pain that was aggravated with weight bearing activities, to include prolonged walking, standing, and running.  She reported that she wore wider shoes and took over the counter NSAIDs to alleviate symptoms, but she had not been issued orthotics.  Clinical evaluation revealed objective findings of tenderness of the plantar fascia, bilaterally, and she was assessed with plantar fascial fibromatosis, which the examiner described as "very painful" in nature. 

In November 2011, the Veteran was afforded a pre-discharge VA general medical examination.  It is unclear from the report whether the VA examiner reviewed her service treatment records.  In the examination report, the VA examiner recorded the Veteran's reported medical history of bilateral foot problems since 2010 and it was noted that she had a diagnosis of plantar fasciitis.  The Veteran complained of painful arches and increased symptoms with activities.  She reported that she had functional impairment due to difficulty with prolonged standing because of her bilateral foot problems.  

On clinical evaluation, the 2011 VA examiner observed that the Veteran had a normal gait and her feet did not reflect evidence of abnormal weight bearing.  Examination of the Veteran's feet revealed tenderness on palpation of the soles of each foot.  There was no evidence of flatfeet, clawfeet, hammertoes, hallux valgus, or hallux rigidus, and the Veteran did not demonstrate limitation with standing or walking.  The Veteran wore corrective inserts.  X-rays of the feet showed findings of right plantar heel spur and left posterior heel spur.  The VA examiner found that the evidence supported diagnoses of bilateral plantar fasciitis and bilateral heel spurs. 

VA treatment records show that the Veteran established VA care in July 2012, and she reported a history of foot pain at that time.  An August 2012 VA treatment record shows the Veteran requested a podiatry consultation for complaints of painful foot nodule on each foot.  Clinical evaluation showed evidence of a right foot nodule that measured 3 to 4 centimeters (cm), which was firm and tender on palpitation, and a left foot nodule that measured 2 cm, which was firm and tender on palpitation.  She was referred for a podiatry consultation because of the severity of her foot problems.  

In a March 2013 statement, the Veteran stated that she disagreed with the assignments of noncompensable evaluations for her bilateral heel spurs.  She stated that her bilateral foot disability was manifested by fibromas in center of arch of each foot, that were at least moderate in size and painful with standing and walking, and they made it difficult for her to wear shoes due to the size of the fibromas.  

The report of an April 2013 VA podiatry consultation shows the Veteran presented with complaints of bilateral foot nodules.  Examination revealed evidence of protective sensation and pain on palpitation of each foot, but no gross deformity of either foot.  She was assessed with bilateral plantar fascia fibroma.  Conservative treatment plan was advised, to include comfortable shoes, custom orthotics, and steroid injections.  The Veteran received additional steroid injections in October 2013.  At that time, it was noted that the previous injections had helped to reduce the size of the left foot fibroma, but the right foot fibroma had returned and increased in size.  

A November 2013 VA podiatry consultation report shows the Veteran continued to complain of painful nodules on the bottom of her feet.  There was evidence of pain on palpitation.  Conservative treatment was advised, to include modification of her custom orthotics to conform to the fibromas depressions. 

The Veteran submitted the report of an April 2014 private podiatry evaluation in support of her claim for higher ratings.  In the report, the private podiatrist noted that the Veteran reported a history of bilateral foot pain due to plantar fibromatosis for which she has received cortisone injections and wears custom orthotic inserts.  She reported that she has difficulty with ambulation due to foot pain and the orthotics provide little relief.  Clinical evaluation revealed findings of raised hard nodules that measured 4.5 cm by 2.9 cm on the right foot and that measured 2.5 cm by 1.9 cm on the left foot.  The Veteran reported severe pain that was greater in the right foot than the left foot.  She was assessed with plantar fascial fibromatosis, bilateral, and she received cortisone injections. 

Subsequent private podiatry treatment records show that the Veteran continued to complain of bilateral foot pain due to fibromatosis.  An October 2015 podiatry evaluation shows that the Veteran reported progressively worse bilateral foot and arch pain.  There was evidence of moderate tenderness on palpation of each heel and evidence of prominent palpable plantar fibroma of each foot, which was larger on the right.  She received steroid injection in each foot.  A November 2016 private podiatry treatment record noted that the Veteran had slight fasciitis on examination, but overall, her symptoms were considered as improving and she was comfortable with orthotics.  An August 2017 private podiatry treatment record noted that the Veteran presented with increased symptoms of plantar fibroma with objective evidence of slight increase of size.  It was noted that the Veteran sought a note for her employer in which to state that she needed sitting breaks after two to three hours of work due to her bilateral foot disability.  

In April 2017, the Veteran was afforded a VA foot examination to determine the severity of her bilateral foot disabilities.  In the examination report, the VA examiner noted diagnoses of bilateral heel spurs, bilateral plantar fasciitis, and bilateral fibromatosis.  The VA examiner recorded the Veteran's medical history of plantar fibromatosis being first diagnosed in service.  The Veteran reported that she has continued with pain management and has been advised of surgery.  She further reported that she has received cortisone injections to both feet in the past, but she is no longer able to have more shots.  She has been fitted for custom orthotics.  The Veteran reports that she has sharp, constant foot pain, which is equivalent to walking around with rocks in her shoes.  Regarding flare-ups, the Veteran reported increased foot pain as well as occasional breaks in skin due to swelling of the masses on the plantar aspect of her feet. 

On clinical evaluation, the 2017 VA examiner observed that the Veteran had pain on use of each foot that was accentuated on use, pain on manipulation of each foot, and swelling on use of each foot.  There was no evidence of characteristic calluses.  She used arch support on both sides, but without relief of symptoms.  The examiner noted extreme tenderness of plantar surfaces of each foot.  The Veteran had decreased arch height on weight bearing, but no marked deformity or pronation of either foot.  The weight-bearing line did not fall over or was medial to the great toe, and the Veteran had no inward bowing or severe spasms of the Achilles' tendon.  

The 2017 VA examiner observed that the Veteran had bilateral plantar fibromatosis, severe in nature, that chronically compromised weight bearing and required custom orthotic inserts to accommodate masses on her feet.  The VA examiner noted that the Veteran had bilateral foot pain on examination that contributed to functional loss with less movement than normal, but the VA examiner found that the functional impairment caused by the Veteran's bilateral foot disabilities were not so severe as to result in actual loss of either foot.  The VA examiner noted that the Veteran was currently employed in electrical maintenance, and she reported that her disabilities require her to take off work due to flare up pain.

Finally, the April 2017 VA examiner noted that the current diagnosis of bilateral fibromatosis and bilateral pes planus are corrections of the previous diagnosis of bilateral heel spurs.  The VA examiner stated that diagnoses of bilateral plantar fibromatosis and bilateral pes planus are more reflective of the Veteran's bilateral foot condition.  On visual and physical examination, the Veteran has deep thickening of the connective tissues and fascia, which is pathognomonic of plantar fibromatosis, as opposed to heel spurs, which are typically less prominent and not nearly as palpable as what the Veteran has on the plantar aspect of her feet.  Pes planus can have an association with plantar fibromatosis in that the constant irritation of plantar foot causes frequent regeneration of the plantar fascia creating her current problem. 

During the October 2017 Board hearing, the Veteran testified that her left and right foot disabilities were manifested by fibromas that resulted in constant pain, foot irritation, occasional open sores, and severe foot pain in the morning and at the end of the day.  She reported that she requires specialized orthotics to treat her disabilities.   She described the disabilities as walking around with rocks in her shoes.  The Veteran testified that she felt her foot disabilities have always been severe in nature.   However, she also testified that she felt that her disabilities have increased during the period of appeal and worsened from 2012 to 2013, when she first required cortisone injections.  The Veteran asserted that 30 percent ratings for the entire appeal period were warranted. 

Initially, the Board notes that the Veteran's left and right foot disabilities are better characterized as plantar fibromatosis with pes planus than heel spurs throughout the pendency of the appeal.  In this regard, the Veteran's service treatment records as well as post-service treatment records reflect diagnosis of bilateral plantar fibromatosis as opposed to heel spurs.  Moreover, the April 2017 VA examiner concluded that the Veteran's current disability was bilateral plantar fibromatosis with pes planus, and not heel spurs, based on clinical evidence and review of the claims folder. 

Based on consideration of the evidence of record, the Board finds that initial ratings of 30 percent for service-connected right and left plantar fibromatosis are warranted prior to April 7, 2017; and at no point, is an evaluation in excess of 30 percent warranted for either foot disability.  

Here, the Board finds that the competent evidence of record consistently demonstrates that the Veteran's right and left foot disabilities are manifested by palpable fibromas that measure at least 2 cm or more in size and result in constant pain and tenderness, which is aggravated with weight bearing activities, to include prolonged walking, standing, and running, and requires custom orthotics without much relief.  Each fibroma results in pes planus with extreme tenderness on palpitation and pain with manipulation and use accentuated.  In addition, the Veteran has testified that when the foot nodules swell, she experiences breaks in her skin which become irritated and infected.  She has difficulty with prolonged walking and standing due to her bilateral plantar fibromatosis.  Her bilateral plantar fibromatosis disability has been characterized as both "very painful" and "severe" in nature.  The Board finds that this evidence indicates that the Veteran's symptoms more closely approximated "severe" severity, pursuant to Diagnostic Code 5284, throughout the entire pendency of the appeal.  See 38 C.F.R. § 4.71a. 

The Board has considered the findings from the November 2011 VA general medical examination report which do not reflect such severe symptomatology in either foot.  The 2011 VA examination was conducted prior to the Veteran's discharge from service and prior to the effective date of service connection for each claim.  The Board notes that the more contemporaneous VA treatment records dated in July 2012 and August 2012 show that the Veteran complained of bilateral foot and arch pain, and she had fibromas measuring 2 cm or more on each foot.  She was referred for a podiatry consultation based on the severity of her right and left foot problems.  At the VA podiatry consultation, she was prescribed custom orthotics and received steroid injections.  The Board finds that the contemporaneous VA treatment records are more reflective of the severity of the Veteran's right and left foot disabilities at the time of the effective date of service connection in March 2012, and this evidence indicates that the Veteran's symptoms more closely approximated a "severe" disability of each foot and supports a 30 percent rating under Diagnostic Code 5284 for each foot. 

At no point during the pendency of the appeal, however, does the Veteran's right or left plantar fibromatosis disability result in loss of use of either foot.  In this regard, the Veteran is still able to ambulate without assistance despite the severity of her bilateral foot disability.  Moreover, the April 2017 VA examiner concluded that the severity of the Veteran's right and left foot disabilities did not result in loss of use of either foot.  As such, an evaluation in excess of 30 percent under Diagnostic Code 5284 is not warranted for either foot.   See 38 C.F.R. § 4.71a. 

The Board has considered whether a separate disability rating for bilateral pes planus is warranted under Diagnostic Code 5276 in addition to the existing 30 percent ratings assigned under Diagnostic Code 5284.  However, the Board does not find that separate and distinct symptoms have not been established for bilateral pes planus that are not already considered in the current assigned evaluation for bilateral plantar fibromatosis under Diagnostic code 5284. 

Diagnostic Code 5276, which governs flatfeet, provides a 10 percent disability rating for moderate symptoms including weight-bearing line over or medial to great toe, inward bowing of tendo achillis, and pain on manipulation and use of the feet, and a 30 percent disability rating for severe symptoms including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.   38 C.F.R. § 4.71a.

Here, the assigned evaluations for bilateral plantar fibromatosis already considers the evidence of extreme tenderness on palpation as well as pain on manipulation and use accentuated and indication of swelling on use.  The April 2017 VA examiner observed no evidence of characteristic calluses, marked deformity or pronation of either foot, or alteration of the weight-bearing line.  The Veteran does not have separate or distinct pes planus that have not already been considered in the current assigned evaluations for right and left plantar fibromatosis under Diagnostic Code 5284.  Thus, an additional disability rating under Diagnostic Code 5276 would result in duplicate compensation for the same symptoms in violation of the anti-pyramiding provisions and is likewise inappropriate here.

In the same vein, a higher schedular rating is not available under Diagnostic Code 5276, as the Board considers it more appropriate to assign higher disability ratings under Diagnostic Code 5284 by applying separate disability ratings for each foot for plantar fibromatosis symptoms the Veteran has that may overlap with pes planus.  For instance, in recognizing that a "severe" foot disability of each foot rated at 30 percent disabling based on plantar fibromatosis with pes planus results in a combined disability rating in excess of a 50 percent disability rating for severe bilateral pes planus  (see 38 C.F.R. § 4.25 (2017) (combining to 51 percent).   The assignment of two separate ratings for severe impairment under Diagnostic Code 5284 results in a higher combined rating for the Veteran. 

The Board further notes that neither of the Veteran's disabilities are shown to have involved any other factor(s) warranting evaluation under any potentially applicable diagnostic code.  The evidence of record does not show compensable findings of weak foot, claw foot, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the metatarsal bones, Morton's neuroma, or other foot deformity.  Thus, a higher or separate rating under Diagnostic Code 5276, 5277, 5278, 5279, 5280, 5281, 5282,and/ or 5283, respectively, are not warranted.  See 38 C.F.R. § 4.71a. 

The Board has resolved all reasonable doubt in the Veteran's favor in awarding the 30 percent rating for each foot disability prior to April 7, 2017, but finds that the preponderance of the evidence is against assignment of a rating for either foot in excess of 30 percent at any point during the pendency of the appeal.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)













ORDER

Entitlement to an initial evaluation of 30 percent, and not higher, prior to April 7, 2017 is granted, and an evaluation in excess of 30 percent since April 7, 2017 is denied for service-connected right heel spur disability (currently identified as plantar fibromatosis). 

Entitlement to an initial evaluation of 30 percent, and not higher, prior to April 7, 2017 is granted, and an evaluation in excess of 30 percent since April 7, 2017 is denied for service-connected left heel spur disability (currently identified as plantar fibromatosis). 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


